Exhibit 10.24

PARTIAL TERMINATION OF DEED OF LEASE

THIS PARTIAL TERMINATION OF DEED OF LEASE (“Termination Agreement”) is made and
entered into as of the 15th day of November, 2008, by and between 1000-1100
WILSON OWNER, LLC, a Delaware limited liability company (“Landlord”), as
successor in interest to Twin Towers II Property Associates (“Twin Towers”), and
MCG CAPITAL CORPORATION, a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, by that certain Deed of Lease dated September 24, 2002 (the “Original
Lease”), Twin Towers II Property Associates Limited Partnership (“Original
Landlord”) leased to Tenant and Tenant leased from Original Landlord
approximately 30,008 rentable square feet of area (the “Original Premises”),
consisting of the entire thirty-first (31st) floor of the building located at
1100 Wilson Boulevard, Arlington, Virginia (the “Building”), and a portion of
the thirtieth (30th) floor of the Building;

WHEREAS, all of the right, title and interest of Original Landlord in the
Building was assigned to Twin Towers and all of the right, title and interest of
Original Landlord in the Lease was assigned to Twin Towers;

WHEREAS, by that certain First Amendment dated November 30, 2006 (the “First
Amendment”), Twin Towers leased to Tenant and Tenant leased from Twin Towers,
11,554 square feet of rentable area, including the remaining portion of the 30th
floor of the Building (the “Additional 30th Floor Premises”) and a portion of
the twenty-ninth (29th) floor of the Building (such portion of the 29th Floor
being referred to as the “Additional Premises”), as more particularly set forth
in the First Amendment;

WHEREAS, the Original Lease and the First Amendment are hereinafter collectively
referred to as the “Lease”;

WHEREAS, the Original Premises, the Additional 30th Floor Premises and the
Additional Premises are hereinafter collectively referred to as the Premises;

WHEREAS, all of the right, title and interest of Twin Towers in the Building was
assigned to Landlord and all of the right, title and interest of Twin Towers in
the Lease was assigned to Landlord;

WHEREAS, the Term of the Lease is scheduled to expire on February 28, 2013;



--------------------------------------------------------------------------------

WHEREAS, Landlord and Tenant wish to terminate the Lease only with respect to
the Additional Premises; and

WHEREAS, Landlord and Tenant wish to formally reflect the terms and conditions
under which the Lease will be terminated with respect to the Additional
Premises.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties mutually agree as follows:

1. Any capitalized terms used, but not otherwise defined in this Termination
Agreement, shall have the meanings ascribed to them in the Lease.

2. The Lease only with respect to the Additional Premises shall be terminated
effective as of 11:59 p.m. on November 15, 2008 (the “Termination Date”), and
Tenant shall thereafter have no obligations under the Lease with respect to the
Additional Premises, provided that (i) Tenant vacates the Additional Premises,
as shown on Exhibit A attached hereto and incorporated by reference herein, and
surrenders possession of the Additional Premises to Landlord on or before the
5th business day after the Termination Date, and (ii) as of the Termination
Date, Tenant has paid to Landlord all rent which is then due and payable under
the terms of the Lease with respect to the Additional Premises through and
including the Termination Date. Landlord shall refund to Tenant Tenant’s
security deposit with respect to the Additional Premises in the amount of Six
Thousand Nine Hundred Eighty-Six and 16/100 Dollars ($6,986.16) not later than
January 31, 2009.

3. If Tenant does not vacate the Additional Premises and surrender possession
thereof to Landlord on or before the Termination Date, Tenant shall remain fully
obligated to pay all Base Rent and all other amounts incurred under the terms of
the Lease through the date on which Tenant actually vacates the Additional
Premises (the “Vacate Date”).

4. Tenant shall surrender possession of the Additional Premises to Landlord and
shall relinquish all of the rights granted to it under the Lease with respect to
the Additional Premises, on its behalf and on behalf of any parties claiming
through it, on the Termination Date.

 

- 2 -



--------------------------------------------------------------------------------

5. Tenant hereby represents and warrants to Landlord that it has paid for all
improvements, work or services performed on or furnished to Tenant on the
Additional Premises and indemnifies Landlord against all injury or loss
resulting from a breach of the foregoing representation and warranty including,
but not limited to, all reasonable attorneys’ fees. Effective as of the
Termination Date, Tenant shall have cancelled all contracts or agreements to
which Tenant is a party with respect to management, maintenance, or other
services applicable to the Additional Premises.

6. Tenant agrees that on the Termination Date it shall convey to Landlord in its
“as is” condition the furniture and appliances listed on Exhibit B attached
hereto and made a part hereof (collectively, the “Furniture”), and, in
furtherance thereof, shall execute and deliver to Landlord a bill of sale with
respect to all such Furniture in the from attached hereto as Exhibit C and made
a part hereof.

7. Tenant shall leave the Additional Premises in “broom clean” condition, only
ordinary wear and tear and acts by Landlord excepted, on or before the
Termination Date. Landlord shall have the right to dispose of any of Tenant’s
personal property of any type whatsoever, including, but not limited to, office
equipment, cabinets, bookcases, telecommunications equipment, supplies and any
other furnishings (regardless of whether such items are listed on Exhibit A),
which remain in the Additional Premises after the Termination Date, in any
manner it shall deem appropriate, and the proceeds of such disposition (or, in
the event that Landlord elects to retain them, the items themselves) shall
belong entirely to Landlord. As of the Termination Date, Tenant expressly waives
all rights it may have with regard to such personalty and expressly authorizes
Landlord to dispose of same in any manner deemed appropriate by Landlord, and,
in connection with the disposition of such personalty, Tenant hereby waives any
and all rights it may have with regard to Landlord’s compliance with any laws
for the benefit of tenants or debtors, to the full extent that such rights may
be waived by Tenant.

8. Tenant hereby covenants, warrants and represents to Landlord that any and all
subleases of any portion of the Additional Premises between Tenant, as
sublandlord, and any third party, as subtenant, will be terminated as of the
Termination Date, and no such subtenant is now or hereafter shall be in
possession of the Additional Premises. Tenant hereby covenants, warrants and
represents to Landlord that nothing has been or will hereafter be done or
suffered as of the Termination Date whereby the Lease with respect to the

 

- 3 -



--------------------------------------------------------------------------------

Additional Premises, or the term or estate thereby granted, or the Additional
Premises or any part thereof, have been or as of the Termination Date will be,
encumbered in any way whatsoever; and that no one other than Tenant has
acquired, or as of the Termination Date will acquire, through or under Tenant
any right, title or interest in or to the Additional Premises or any part
thereof.

9. With respect only to the Additional Premises, Landlord and Tenant hereby
release each other, after the later to occur of (i) the Termination Date or
(ii) the Vacate Date, from any and all obligations to observe the terms and
conditions of the Lease which accrue after such date. Notwithstanding the
foregoing, if Tenant does not vacate the Additional Premises on or before the
Termination Date or Tenant does not otherwise comply with any of its obligations
under this Termination Agreement, Tenant’s failure to vacate the Additional
Premises on the Termination Date or to otherwise comply with its obligations
hereunder shall be deemed to be a Default under the Lease, and Landlord shall
have the right and option to exercise all remedies available to Landlord under
the Lease.

10. Landlord and Tenant represent and warrant to each other that the person
signing this Termination Agreement on its behalf has the requisite authority and
power to execute this Termination Agreement and to thereby bind the party on
whose behalf it is being signed.

11. Except as expressly modified herein, all terms, conditions and provisions of
the Lease shall remain in full force and effect throughout the Term with respect
to the Original Premises and the Additional 30th Floor Premises, including, but
not limited to, Tenant’s obligation to pay all Base Rent and all other amounts
incurred under the terms of the Lease with respect to the Original Premises and
the Additional 30 th Floor Premises.

12. Landlord agrees to grant to Tenant a rent credit (the “Rent Credit”) in an
amount equal to any sums paid by Tenant to Landlord for monthly rental amounts
with respect to the Additional Premises relating to any time period after the
Termination Date (the “Post-Termination Payments”), in each case after deducting
from the amount of the applicable Post-Termination Payment(s) any amounts owed
by Tenant to Landlord as of the date hereof. The Rent Credit shall be applied to
the first installment of monthly rental coming due pursuant to the Lease with
respect to the Original Premises and the Additional 30th Floor Premises
following the date of execution of this Termination Agreement by Landlord and
Tenant.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Partial Termination
of Deed of Lease under seal as of the day and year first above written.

 

WITNESS:    

LANDLORD:

 

1000-1100 WILSON OWNER, LLC, a
Delaware limited liability company

By:   /s/    Witness             By:   /s/    Anthony Westreich                
Anthony Westreich         President                 WITNESS:    

TENANT:

 

MCG CAPITAL CORPORATION, a
Delaware corporation

By:   /s/    Frances C. Proctor             By:   /s/    Samuel G.
Rubenstein         Name:   Frances C. Proctor     Name:   Samuel G. Rubenstein  
    Its:   Executive Vice President

 

- 5 -



--------------------------------------------------------------------------------

Exhibit A

Premises

 

A-1



--------------------------------------------------------------------------------

Exhibit B

List of Furniture

 

MCG Capital Corporation
Furniture on 29th Floor
As of September 30, 2008      Qty

Office Furniture

  

Desks (72 X 31)

   3

Credenza (72 X 24 X 29)

   3

Desk (60 X 30)

   3

Credenza (60 X 24 X 29)

   3

Conference Room

  

Conference Table (144 X 54)

   1

Connexus Modules (Pwr. Mgt. Ports)

   2

Buffet Credenza (Glass Doors)

   1

Buffet Credenza (Glass Top)

   1

Conference Room Chairs

   8

Cubicles

   11


Kitchen:

  

Countertop Microwave (Model PEM31DMIWW)

   1

Refrigerator (Model GTS22JBPDRWW)

   1

Dishwasher (Model ZBD6800N00WW)

   1

Note-No file cabinets are included. Except for conference room chairs, no chairs
are included.

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Bill of Sale

BILL OF SALE

THIS BILL OF SALE is made as of the              day of November, 2008 by MCG
CAPITAL CORPORATION, a Delaware corporation (“Seller”), to 1000-1100 WILSON
BOULEVARD, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H:

For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Seller, Seller does hereby sell, transfer, assign and convey to
Purchaser, on an “as is” “where is” basis, all of Seller’s right, title and
interest in and to all equipment, furnishings and other items of personal
property located on the 29th Floor of the premises leased by Seller, as tenant,
from Purchaser, as landlord, in the building located at 1000-1100 Wilson
Boulevard, Arlington, Virginia (the “Premises”) (such personal property as is
owned by Seller being hereinafter collectively referred to as the “Personal
Property”) located in, attached to, or installed or used in the Premises. The
Seller warrants that it owns, and is conveying to Purchaser, the Personal
Property free and clear of all charges, security instruments, mortgages, liens,
encumbrances and adverse claims of every nature.

To have and to hold the Personal Property transferred, assigned and conveyed
hereunder unto Purchaser, its successors and assigns, forever. Seller covenants
that it has the right to convey the Personal Property conveyed hereunder to
Purchaser and that it has done no act to encumber the Personal Property.

IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as of
the day and year first hereinabove written.

 

WITNESS:    

SELLER:

 

MCG CAPITAL CORPORATION, a

Delaware corporation

By:         By:           Name:           Its:    

 

C-1